Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received December 15th, 2020.  Claims 1, 20, and 39-40 have been amended.  Claims 11, 13, 15-18, 30, 32, and 35-37 have been canceled.  Claims 1-10, 12, 14, 19-29, 33-34, and 38-40 have been entered and are presented for examination.
Application 16/228,200 claims benefit of US Provisional Application 62/609,706 (12/22/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0373637) in view of Grunert et al. (US 2012/0003942) in view of Khoryaev et al. (US 2020/0275458).
Regarding claims 1, Lee et al. discloses a method of controlling wireless communications (see Figure 7 [V2X communication based on CBR]), comprising: measuring a sidelink received signal strength indicator (S-RSSI) for each of a plurality of sub-channels (paragraphs 0116-0117 [CBR may indicate a portion of sub-channels in a resource pool in which S-RSSI measured by a UE during a subframe period of [n-100, n-1] with respect to the PSSCH is detected to exceed a preconfigured threshold value]); and initiating communication via at least the at least one sub-channel of the plurality of sub-channels based, at least in part, on at least the CBR (see Figure 7 [CBR, V2X communication]). 
Lee et al. does not explicitly changing a value of at least one S-RSSI for at least one sub-channel of the plurality of sub-channels based, at least in part, on at least one S-RSSI adjustment value for the at least one sub-channel, the at least one S-RSSI adjustment value being based, at least in part, a signal noise corresponding to the at least one sub-channel.
However, Grunert et al. discloses subtracting the noise floor from the RSSI in order to classify channels as suitable or not (paragraph 0031).

The references as combined above do not disclose determining one or more signal impairment adjustment factors based on the S-RSSI for each of the plurality of sub-channels; calculating a channel busy ratio (CBR) for each of the plurality of sub-channels based on the one or more signal impairment adjustment factors.
However, Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
Khoryaev et al. shows it is a known feature to bias the CBR based on the S-RSSI. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
	Regarding claim 2, the references as combined above further makes obvious wherein determining the one or more signal impairment adjustment factors comprises determining one or more threshold adjustment values based on at least one of the S-RSSI for each of the plurality of sub-channels; changing one or more CBR thresholds used in calculating the CBR for each of the plurality of sub-channels by a corresponding one of the one or more threshold adjustment values to define one or more adjusted CBR thresholds; wherein calculating the CBR further comprises using the one or more adjusted 
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
	Regarding claim 3, the references as applied above further make obvious wherein calculating the CBR further comprises comparing the S-RSSI for each of the of the plurality of sub-channels to the corresponding one of the one or more adjusted CBR thresholds to determine if the respective sub-channel is busy or not busy; and wherein initiating communication further comprises initiating based on the CBR determined based on the corresponding one of the one or more adjusted CBR thresholds.
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined 
	Regarding claim 4, the references as combined above further make obvious wherein changing the one or more CBR thresholds comprises changing a single CBR threshold that is used to calculate the CBR across all of the plurality of sub-channels.
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 6, the references as combined above further make obvious wherein determining the one or more threshold adjustment values based on at least one of the S-RSSI for each of the plurality of sub-channels comprises: determining whether at least one of the measured S-RSSIs satisfy a measurement threshold; and increasing or decreasing the one or more CBR thresholds by the one or more threshold adjustment values based on whether the at least one of the measured S-RSSIs satisfy a measurement threshold. 
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 7, the references as combined above further make obvious wherein determining the one or more threshold adjustment values based on at least one of the S-RSSI for each of the plurality of sub-channels comprises: determining a measured maximum one of the S-RSSIs; determining a unit value of the one or more threshold adjustment values based on the maximum one of the S-RSSIs; and increasing or decreasing the one or more CBR thresholds by the unit value of the one or more threshold adjustment values.
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 8, the references as combined above further make obvious wherein determining the one or more threshold adjustment values based on at least one of the S-RSSI for each of 
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 8, the references as combined above further make obvious whereinwherein the CBR threshold for each of the plurality of sub- channels is defined by a function: CBR threshold = max_S-RSSI +/- X, wherein the max_S-RSSI is a maximum one of the S-RSSIs and wherein the X is the one or more signal impairment adjustment factors.
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.

However, it is well-known in the art to adjust thresholds based on SPS channel feedback.  The motivation for this is to increase or decrease transmission rates and decrease re-transmissions. 
Regarding claim 12, the references as combined further make obvious wherein determining one or more signal impairment adjustment factors further comprises identifying one or more of the S-RSSI for each of the plurality of sub-channels as including measurement noise from one or more of DC power, signal interference, signal image, or signal leakage.
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 14, the references as combined above further make obvious comparing the adjusted S-RSSI for each of the of the plurality of sub-channels to a corresponding CBR threshold for each of the plurality of sub-channels to determine if the respective sub-channel is busy or not busy; and 
Khoryaev et al. discloses a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes (paragraph 0220, 0251) wherein for the S-RSSI measurement, this measurement may be affected (such as biased) (paragraphs 0153, 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Kahana et al. into the system of the references as combined above by enabling the CBR threshold to be changed based on a biased S-RSSI to enable selection of a sub-channel.
Regarding claim 19, the references as combined above further disclose wherein initiating communication with at least one of the plurality of sub-channels comprises performing a resource selection or performing a congestion control procedure with the at least one of the plurality of sub-channels (paragraph 0112 [congestion control]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0373637) in view of Grunert et al. (US 2012/0003942) in view of Khoryaev et al. (US 2020/0275458) as applied to claims 2 above, and further in view of Chae et al. (US 2019/0373502).
Regarding claim 5, the references as combined disclose all the recited subject matter in claim 2, but do not disclose wherein changing the one or more CBR thresholds comprises changing a plurality of CBR thresholds, each corresponding to one of the plurality of sub- channels.
However, Chae et al. discloses a CBR threshold for each sub-channel (paragraph 0106). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that each sub-channel could have a corresponding different CBR threshold wherein based on the teaching of Kahana et al. each of the thresholds could be dynamically changed to improve data rates. 
As for claims 20-29, 33-34, and 38-40, please see corresponding versions of claims 1-10, 12, 14, 19.
Response to Arguments
Applicant’s arguments filed November 24th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465